ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_04_FR.txt.                                                                                                  475



                        OPINION DISSIDENTE DE M. LE JUGE CRAWFORD

                 [Traduction]

                     Preuve insuffisante de l’existence d’un risque réel et imminent de préjudice
                 irréparable — Déclaration des Emirats arabes unis datée du 5 juillet 2018 ––
                 Résidents qatariens aux Emirats arabes unis officiellement autorisés à y rester ––
                 Service d’assistance téléphonique chargé de recevoir les demandes des Qatariens à
                 fin d’entrée aux Emirats arabes unis –– Eléments démontrant que des Qatariens
                 sont entrés en territoire émirien ou se voient délivrer des autorisations d’entrée ––
                 Risque de préjudice à des droits découlant du fait que les Qatariens concernés ne se
                 trouvaient pas aux Emirats arabes unis –– Conditions non réunies aux fins de
                 l’indication de mesures conservatoires.

                    1. La demande en indication de mesures conservatoires du Qatar se
                 heurte à deux grandes difficultés, l’une en matière juridique et l’autre en
                 matière de preuve. La difficulté d’ordre juridique tient à ce que l’article
                 premier de la convention internationale sur l’élimination de toutes les
                 formes de discrimination raciale (­ci-après, la « CIEDR ») établit, par son
                 libellé même, une distinction entre la discrimination fondée sur l’origine
                 nationale (assimilée à une discrimination raciale et interdite en tant que
                 telle) et la différenciation fondée sur la nationalité (non interdite en tant que
                 telle). Pareille distinction se retrouve d’ailleurs dans la pratique courante
                 des Etats, qui consiste à privilégier les nationaux de certains Etats par rap-
                 port à d’autres s’agissant de questions telles que le droit d’entrer sur leur
                 territoire ou d’y résider, le droit à la sécurité sociale, les frais universitaires
                 et maintes choses encore, en tant de paix comme en temps de conflit armé.
                 Prima facie, à tout le moins, les mesures des Emirats arabes unis qui sont
                 en cause en l’espèce, et qui découlent de la déclaration du 5 juin 2017, visent
                 les Qatariens à raison de leur nationalité actuelle, et non de leur origine
                 nationale. Cela ne signifie pas que l’expulsion collective de personnes d’une
                 certaine nationalité soit licite en droit international ; tel n’est pas le cas. Le
                 fait est simplement qu’elle ne relève manifestement pas de la CIEDR, qui
                 est la seule base de compétence invoquée par le Qatar.
                    2. La difficulté factuelle tient à ce qu’il ne ressort pas clairement des
                 éléments de preuve que les mesures visant les Qatariens annoncées par les
                 Emirats arabes unis le 5 juin 2017 soient toujours en vigueur, ni que celles
                 qui le seraient puissent porter un préjudice irréparable aux droits qui font
                 l’objet de la présente procédure judiciaire.
                    3. Le ministère émirien des affaires étrangères et de la coopération
                 internationale a annoncé dans sa déclaration du 5 juin 2017 qu’il prenait
                 des « mesures … nécessaires pour préserver les intérêts » des Etats
                 membres du Conseil de coopération du Golfe. L’une de ces mesures,
                 annoncée au paragraphe 2 de la déclaration, était la suivante :
                        « Il est interdit aux Qatariens d’entrer sur le territoire des Emirats
                      arabes unis ou d’y transiter, et ceux qui s’y trouvent en qualité de

                                                                                                   73




7 Ord 1145.indb 143                                                                                      11/06/19 14:31

                                  application de la ciedr (op. diss. crawford)                       476

                          résident ou de visiteur doivent le quitter dans un délai de 14 jours par
                          mesure de sécurité préventive. De même, il est interdit aux ressortis-
                          sants des Emirats arabes unis de voyager ou de séjourner au Qatar,
                          ou de transiter par son territoire. »
                    4. A la différence des mesures interétatiques (fermeture de l’espace
                 aérien et des ports émiriens, par exemple) annoncées dans la déclaration,
                 celle prévue au paragraphe 2 n’a apparemment été mise à exécution par
                 aucun acte législatif ou administratif. L’agent des Emirats arabes unis a
                 déclaré à l’audience qu’aucun Qatarien n’avait été déporté ou expulsé en
                 application du paragraphe 2 1. Le Qatar ne s’est pas inscrit en faux, encore
                 qu’il ait plaidé que la déclaration du 5 juin 2017 constituait en elle-même
                 un « ordre d’expulsion » 2.
                    5. Quoi qu’il en soit, le paragraphe 2 renfermait une déclaration de
                 politique qui semble avoir conduit un nombre non négligeable de Qata-
                 riens à quitter les Emirats arabes unis. Pour le démontrer, le Qatar a pré-
                 senté plusieurs rapports d’organisations nationales ou internationales de
                 défense des droits de l’homme. Un rapport du Haut-­Commissariat des
                 Nations Unies aux droits de l’homme indique que des Qatariens qui rési-
                 daient auparavant aux Emirats arabes unis en sont partis à la suite de la
                 déclaration de juin 2017, laissant derrière eux leurs familles, leurs entre-
                 prises ou leur emploi, leurs biens ou encore leurs études 3. D’autres rap-
                 ports rendent compte d’entretiens avec des Qatariens également partis des
                 Emirats arabes unis 4. Globalement, le comité qatarien des droits de
                 l’homme chiffre à 1052 le nombre de réclamations qui lui ont été soumises
                 relativement aux effets de la déclaration du 5 juin 2017, de cette date à
                 mai 2018 5. Ces réclamations émanaient pour beaucoup de membres de
                 couples mixtes qui affirmaient ne plus pouvoir vivre avec leurs familles en
                 raison des mesures contenues dans la déclaration.
                    6. Le 11 juin 2017, le ministère émirien de l’intérieur a mis en place un
                 service d’assistance téléphonique afin d’aider les « familles qataro-­
                 émiriennes sur le plan humanitaire », particulièrement par l’institution
                 d’une procédure permettant aux personnes séparées de leurs familles de

                      1
                     CR 2018/13, p. 12, par. 11 (Alnowais).
                      2
                     CR 2018/14, p. 35, par. 19 (Goldsmith).
                   3 Haut-­Commissariat des Nations Unies aux droits de l’homme (­ci-après, le « HCDH »),

                 Technical Mission to the State of Qatar, « Report on the Impact of the Gulf Crisis on
                 Human Rights », décembre 2017, p. 5 (requête du Qatar (­ci-après, « RQ »), annexe 16).
                    4 Voir, par exemple, Human Rights Watch (­      ci-après « HRW »), « Qatar : Isolation
                 Causing Rights Abuses », 12 juillet 2017, p. 7 (RQ, annexe 10) ; comité qatarien des
                 droits de l’homme (­ci-après le « NHRC »), « 100 Days under the Blockade : Third Report
                 on Human Rights Violations Caused by the Blockade Imposed on the State of Qatar »,
                 30 août 2017, p. 7 (RQ, annexe 12) ; NHRC, « Six Months of Violations : The Fourth
                 General Report on the Violations of Human Rights Arising from the Blockade on the
                 State of Qatar », 5 décembre 2017, p. 7 (RQ, annexe 17).
                    5 NHRC, « Fifth General Report. Continuation of Human Rights Violations : A Year

                 of the Blockade Imposed on Qatar », juin 2018, p. 13 (RQ, annexe 22).

                                                                                                       74




7 Ord 1145.indb 145                                                                                          11/06/19 14:31

                                 application de la ciedr (op. diss. crawford)                          477

                 demander l’autorisation d’entrer aux Emirats arabes unis 6. Les Emirats
                 arabes unis ont produit des éléments attestant que 1378 des 1390 demandes
                 déposées ont été approuvées 7. Le Qatar a fait valoir que les autorisations
                 d’entrée accordées à des Qatariens revêtaient un caractère temporaire et
                 devaient être demandées pour chaque projet de séjour aux Emirats arabes
                 unis 8. S’agissant du service d’assistance téléphonique, il a prétendu qu’il
                 s’agissait en fait d’un « numéro de signalement des problèmes de sécurité »
                 mis en place par la police d’Abou Dhabi 9. A ce propos, il ressort du
                 dossier que certaines personnes sont très réticentes à prendre contact avec
                 ce service d’assistance téléphonique car elles craignent que ­celui-ci ne soit
                 utilisé pour identifier les Qatariens non rentrés au Qatar 10.
                    7. Nombre des Qatariens ayant quitté les Emirats arabes unis y sont
                 revenus. L’agent émirien a déclaré que, depuis juin 2017, des milliers de
                 demandes de Qatariens souhaitant entrer aux Emirats arabes unis avaient
                 été accordées et que des Qatariens étaient entrés en territoire émirien ou
                 en étaient sortis à plus de 8000 reprises 11.
                    8. Les conséquences de la déclaration de juin 2017 (séparation de
                 familles et difficultés d’accès aux biens et aux tribunaux, à une éducation
                 et aux dossiers de scolarité, ou encore à des soins médicaux), aussi
                 fâcheuses et dommageables soient-elles pour les Qatariens touchés,
                 semblent avoir souvent découlé du fait que les intéressés se trouvaient en
                 dehors des Emirats arabes unis, et non d’une politique délibérée.
                    9. Il ne ressort pas clairement du dossier que des personnes continuent
                 de souffrir de ces conséquences en ce mois de juillet 2018. La plupart des
                 rapports d’organisations nationales ou internationales de défense des
                 droits de l’homme que le Qatar a produits portent sur la période allant de
                 juin à août 2017 12. Si le Qatar a soumis un récent rapport (le cinquième)
                 de son comité national des droits de l’homme, un rapport antérieur (le
                 troisième) dudit comité montre toutefois que c­ elui-ci avait déjà reçu, dès la
                 fin août 2017, 896 des 1052 réclamations qui lui ont été soumises entre juin
                 2017 et mai 2018 13. Le dernier rapport (le cinquième) du comité qatarien

                      6
                      Documents déposés par les Emirats arabes unis le 25 juin 2018, pièce no 2.
                      7
                      Documents déposés par les Emirats arabes unis le 25 juin 2018, pièce no 3.
                    8 CR 2018/14, p. 37, par. 25 (Goldsmith).
                    9 Ibid., p. 36, par. 22 (Goldsmith).
                    10 HRW, « Qatar : Isolation Causing Rights Abuses », p. 6 (RQ, annexe 10).
                    11 CR 2018/13, p. 13, par. 13-14 (Alnowais). Les Emirats arabes unis ont également

                 déclaré que le nombre de Qatariens vivant sur leur territoire à l’heure actuelle était « à
                 peu près égal à ce qu’il était avant le 5 juin 2017 » (CR 2018/15, p. 27, par. 6 (Buderi)).
                 Leur autorité fédérale pour l’identité et la citoyenneté a estimé que, au 20 juin 2018,
                 2194 ­Qatariens se trouvaient sur le sol émirien (documents déposés par les Emirats arabes
                 unis le 25 juin 2018, pièce no 11).
                    12 Annexes 5, 6, 8, 10, 11 et 12 de la requête du Qatar.
                    13 NHRC, « 100 Days under the Blockade: Third Report on Human Rights Viola-

                 tions Caused by the Blockade Imposed on the State of Qatar », 30 août 2017, p. 4 (RQ,
                 annexe 12). Du nombre total de réclamations reçues, 997 l’avaient été en décembre 2017,
                 selon le quatrième rapport du comité (5 décembre 2017, p. 5 ; RQ, annexe 17).


                                                                                                         75




7 Ord 1145.indb 147                                                                                            11/06/19 14:31

                                 application de la ciedr (op. diss. crawford)                           478

                 des droits de l’homme ne fait que reprendre les conclusions formulées dans
                 les rapports antérieurs d’autres organisations de défense des droits de
                 l’homme, sans désigner de cas précis dans lesquels des Qatariens auraient
                 été forcés à quitter le territoire émirien au cours des derniers mois 14.
                    10. A la fin des audiences, j’ai demandé aux Parties a) si la déclaration
                 émirienne du 5 juin 2017, en particulier son paragraphe 2, était toujours en
                 vigueur et b) si les Emirats arabes unis avaient fait quelque autre déclara-
                 tion pour préciser que les Qatariens résidant sur leur sol pouvaient choisir
                 d’y rester. Les Emirats arabes unis ont répondu que la déclaration émanait
                 du ministère des affaires étrangères et de la coopération internationale, qui
                 n’avait pas l’autorité législative requise pour prendre les mesures énoncées
                 dans la déclaration, de sorte qu’il n’était pas nécessaire de faire une autre
                 annonce pour expliciter les conditions auxquelles les Qatariens devaient
                 satisfaire pour pouvoir entrer ou résider sur le sol émirien 15.
                    11. Le Qatar a en revanche fait valoir que les Emirats arabes unis
                 n’avaient pas désavoué la déclaration du 5 juin 2017 et que la politique y
                 exprimée continuait de porter préjudice aux Qatariens. Il a affirmé que
                 cette situation continue n’était toujours pas résolue et commandait l’indi-
                 cation de mesures conservatoires 16.
                    12. En dépit de la réponse des Emirats arabes unis à ma question, leur
                 ministère des affaires étrangères et de la coopération internationale a bien
                 émis le 5 juillet 2018 une déclaration officielle précisant, dans une certaine
                 mesure, les conditions auxquelles les Qatariens devaient satisfaire pour
                 pouvoir entrer ou résider sur le sol émirien. Cette déclaration, qui est acces-
                 sible au public sur le site Internet du ministère, contient le passage suivant :
                         « Depuis leur déclaration du 5 juin 2017 …, les Emirats arabes unis
                      ont établi une condition imposant à tous les Qatariens de l’étranger
                      d’obtenir une autorisation préalable pour pouvoir entrer sur le sol
                      émirien. Une telle autorisation peut être accordée pour une durée
                      limitée, à la discrétion du Gouvernement émirien.
                         Le ministère émirien des affaires étrangères et de la coopération
                      internationale tient à confirmer que les Qatariens qui résident déjà en
                      territoire émirien n’ont pas à demander l’autorisation d’y rester.
                      Cependant, tous les résidents qatariens aux Emirats arabes unis sont
                      encouragés à obtenir une autorisation préalable lorsqu’ils veulent
                      rentrer en territoire émirien.
                         Toutes les demandes d’autorisation peuvent être présentées par
                      l’intermédiaire du service d’assistance téléphonique dont la création
                      a été annoncée le 11 juin 2017. »
                   13. Il est établi que le pouvoir de la Cour d’indiquer des mesures
                 conservatoires ne sera exercé que s’il y a urgence, c’est‑à‑dire s’il existe un

                    14 NHRC, « Fifth General Report. Continuation of Human Rights Violations : A Year

                 of the Blockade Imposed on Qatar », juin 2018, p. 15‑16 (RQ, annexe 22).
                    15 Réponse écrite des Emirats arabes unis à la question du juge Crawford, 3 juillet 2018.
                    16 Observations du Qatar sur la réponse écrite des Emirats arabes unis, 5 juillet 2018.



                                                                                                          76




7 Ord 1145.indb 149                                                                                             11/06/19 14:31

                                 application de la ciedr (op. diss. crawford)                           479

                 risque réel et imminent qu’un préjudice irréparable soit porté aux droits
                 en cause avant que la Cour ne rende sa décision définitive 17. Ce pouvoir
                 a pour objet d’assurer qu’un tel préjudice ne se produira pas 18.

                    14. La Cour reconnaît que certains des droits en cause dans cette procé-
                 dure sont de nature telle que le préjudice qui leur serait porté pourrait se
                 révéler irréparable (ordonnance, par. 67). Je ne suis pas en désaccord avec
                 cette déclaration générale. Toutefois, la Cour n’avance aucun élément de
                 preuve lorsqu’elle ajoute que les Qatariens qui résidaient aux Emirats arabes
                 unis avant le 5 juin 2017 apparaissent se trouver toujours dans une situation
                 de vulnérabilité pour ce qui est des droits qu’ils tiennent de l’article 5 de la
                 CIEDR. Surtout, elle ne fait pas mention de la déclaration du 5 juillet 2018.
                 Cette récente déclaration des Emirats arabes unis éclaircit la situation juri-
                 dique des Qatariens vivant aux Emirats arabes unis, à savoir que ­ceux-ci
                 « n’ont pas à demander l’autorisation d’y rester ». Il y est également précisé
                 que les Qatariens peuvent soumettre leurs demandes d’entrée aux Emirats
                 arabes unis par l’intermédiaire d’un service d’assistance téléphonique.
                    15. La possibilité de présenter les demandes d’entrée par l’entremise du
                 service d’assistance téléphonique, qui est l’autre précision apportée par la
                 déclaration émirienne du 5 juillet 2018, est étayée par les éléments démon-
                 trant que des Qatariens sont entrés en territoire émirien ou en sont sortis
                 à plus de 8000 reprises depuis juin 2017 et que plus de 1300 demandes
                 d’entrée soumises par l’intermédiaire de ce système d’assistance ont reçu
                 une suite favorable (voir plus haut, par. 6‑7). Ces éléments n’ont pas non
                 plus été examinés par la Cour.
                    16. S’il ne fait aucun doute que les Qatariens souhaitant entrer aux Emi-
                 rats arabes unis doivent à présent affronter un parcours plus difficile, le
                 tableau général qui ressort des éléments soumis à la Cour, dont la déclara-
                 tion du 5 juillet 2018, n’autorisait toutefois pas la conclusion selon laquelle
                 il existerait un risque réel et imminent qu’un préjudice irréparable soit porté
                 aux droits en cause devant la Cour avant le prononcé de sa décision défini-
                 tive sur le fond, sauf à ce que des mesures soient indiquées. Les risques aux-
                 quels la Cour a tenté de parer en indiquant de telles mesures conservatoires
                 ont dans une large mesure disparu. La Cour ne peut faire abstraction des
                 développements intervenus en l’affaire depuis le dépôt de la demande en
                 indication de mesures conservatoires. Son rôle consiste notamment à assurer
                 le règlement pacifique des différends, et si des Etats ont la volonté de régler
                 leurs problèmes par des actes ou des engagements, elle doit les y encourager.

                    17 Voir, notamment, Application de la convention internationale pour la répression du

                 financement du terrorisme et de la convention internationale sur l’élimination de toutes les
                 formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 136, par. 89, citant Immunités et
                 procédures pénales (Guinée équatoriale c. France), mesures conservatoires, ordonnance du
                 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1168, par. 83.
                    18 Application de la convention internationale sur l’élimination de toutes les formes de

                 discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
                 du 15 octobre 2008, C.I.J. Recueil 2008, p. 388, par. 118.

                                                                                                          77




7 Ord 1145.indb 151                                                                                             11/06/19 14:31

                              application de la ciedr (op. diss. crawford)                  480

                    17. Etant parvenu à la conclusion qu’il n’existait aucun risque de pré-
                 judice irréparable en l’espèce, j’estime qu’il n’était pas nécessaire d’exami-
                 ner la question juridique posée au premier paragraphe de la présente
                 opinion, c’est-à-dire celle de savoir s’il était plausible que la déclaration
                 faite le 5 juin 2017 par les Emirats arabes unis touche des droits consacrés
                 par la CIEDR, tels qu’invoqués par le Qatar, qui assimilait origine natio-
                 nale et nationalité actuelle. La demande en indication de mesures conser-
                 vatoires présentée par le Qatar achoppait sur les faits.
                    18. Pour finir, je relève que les mesures conservatoires indiquées par la
                 Cour ne sont en elles‑mêmes pas contestables. Il est clair que la situation
                 des Qatariens qui résident toujours aux Emirats arabes unis, ou qui sou-
                 haitent s’y rendre, est devenue plus difficile après le 5 juin 2017 et j’ai bon
                 espoir que les mesures ordonnées par la Cour permettront d’aplanir les
                 dernières difficultés. Cela étant, les conditions juridiques régissant l’indi-
                 cation de mesures conservatoires doivent impérativement être respectées.
                 En l’espèce, les conditions relatives au préjudice irréparable et à l’urgence
                 n’étaient pas remplies.

                 (Signé) James Crawford.




                                                                                             78




7 Ord 1145.indb 153                                                                                11/06/19 14:31

